October 4, 2008

Microcapital Fund Ltd.
Microcapital Fund, LP
Shea Diversified Investments, Inc.
Tahoe Partnership I, Savant Resources, LLC
E&M RP Trust
HSP Multiple Strategy Fund LLC
Mike McCoy
Dolphin Offshore Partners, LP
Siam Partners II, LP
Savant Resources LLC
Commonwealth Associates, LP.

Ladies and Gentlemen:

We have been discussing the prospects of exchanging 990,000 shares of common
stock, par value $0.001 (“Common Stock”), of Teton Energy Corporation (“Teton”
or the “Company”) for 3,960,000 warrants to purchase Teton Common Stock
(“Warrant” or “Warrants”), which Warrants were originally issued on May 16,
2007, pursuant to that certain Subscription Agreement dated as of May 15, 2007,
between the Company and each of Microcapital Fund Ltd., Microcapital Fund, LP,
Shea Diversified Investments, Inc., Tahoe Partnership I, Savant Resources, LLC,
E&M RP Trust, HSP Multiple Strategy Fund LLC, Mike McCoy, Dolphin Offshore
Partners, LP, Siam Partners II, LP, Savant Resources LLC, and Commonwealth
Associates, LP., and that certain Senior Subordinated Convertible Note of even
date.

This letter will memorialize our agreement exchange with each holder (a
“Holder”) of such Warrants, one (1) share of Common Stock for every four
(4) Warrants held by each Holder.

To that end, kindly execute this letter agreement where provided below and
deliver the executed consent to the Company in the manner described below.
Failure of the Holders of One Hundred Percent (100%) of the Warrants to provide
us with their consents by no later than October 10, 2008, will render this
consent invalid. This consent shall not be valid for any other purpose.

The shares will remain registered under that certain Registration Statement on
Form S-3, which was declared effective on October 9, 2007 (File No. 333-145164)
(the “Registration Statement”) and the prospectus thereunder. As soon as the
Company has received all consents from each Holder thereunder, it will proceed
to notify each Holder that the exchange has been properly ratified. Holders
should then tender their original Warrants to the Company to be held in escrow
pending the issuance of the corresponding number of shares of Common Stock to
each Holder. The Company will not issue the replacement shares of Common Stock
to a Holder that has not tendered its original Warrant. During this time the
Company will undertake to file a post-effective amendment to the Registration
Statement to reduce the number of shares covered by the Registration Statement
and to describe the circumstances surrounding the exchange. While the Company
believes that the shares will continue to remain properly registered during the
pendency of any review of the post-effective amendment, Holders are cautioned to
consult with their own counsel in this regard.

This consent may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

Very truly yours,

Teton Energy Corporation

     
By:
  /s/ Lonnie R. Brock      
 
   
Its:
  _EVP & CFO     
 
   

[Acknowledgement Signatures Follow On Next Page]

1

Acknowledged & Approved:

                              Shares to be
Holder
  Warrants Held   Issued
 
               
Microcapital Fund Ltd. By: /s/ John Ivanac________
               
 
               
Its: Director __________ __
    240,000       60,000  
 
               
Microcapital Fund, LP By: /s/ John Ivanac________
               
 
               
Its: Vice President_________
    560,000       140,000  
 
               
Shea Diversified Investments, Inc. By: /s/ Edmund Shea______
               
 
               
Its: Secretary_____________
    400,000       100,000  
 
               
Tahoe Partnership I, Savant Resources, LLC By: /a/ Peter Shea_________
               
 
               
Its: Attorney in Fact_______
    80,000       20,000  
 
               
E&M RP Trust By: /s/ Edmund Shea______
               
 
               
Its: Trustee ____________
    80,000       20,000  
 
               
HSP Multiple Strategy Fund LLC By: /s/ Brian Potiker________
               
 
               
Its: CIO, HSP Group, LLC (Its Manager) _______________
    400,000       100,000  
 
               
Mike McCoy By: /s/ Mike McCoy_______
    160,000       40,000  
 
               
Dolphin Offshore Partners, LP By: /s/ Peter Salas _________
               
 
               
Its: _General Partner________
    1,200,000       300,000  
 
               
Siam Partners II, LP By: /s/ Edmund Shea______
               
 
               
Its: Director _____________
    80,000       20,000  
 
               
Savant Resources LLC By: /s/ Gregg Vigil ________
               
 
               
Its: _EVP________________
    400,000       100,000  
 
               
Commonwealth Associates, LP. By: /s/ Robert O’Sullivan ___
               
 
               
Its: _CEO & President______
    187,290       46,822  
 
               
Robert O’Sullivan By: /s/ Robert O’Sullivan ___
    129,276       32,319  
 
               
Joseph Pallotta By: /s/ Joseph J. Pallotta ___
    26,163       6,541  
 
               
Michael S. Falk By: /s/ Michael S. Falk ___
    15,561       3,890  
 
               
Bonnie Giusto By: /s/ Bonnie Giusto ___
    1,710       428  
 
               
Total:
    3,960,000       990,000  
 
               

[End of Signatures]

2